Reynolds, J.
Appeal from an order of the Supreme Court, Schenectady County, granting respondent’s motion for summary judgment pursuant to CPLR 3212. From the complaint and testimony elicited at a pretrial examination held pursuant *580to section 50-h of the General Municipal Law it appears that on November 9, 1964 Donna Cadieux, then a 17-year-old high school student, was injured when participants in a football game she was watching left the marked field during the course of play. At the time of the incident Miss Cadieux was viewing the game from the sidelines, although she was aware participants occasionally left the field of play and seats in adjacent bleachers were available. It is well settled that a spectator at a sporting event assumes the obvious and necessary risks incidental to the game, especially where he chooses to sit at an unsafe place despite the availability of protected seating (baseball: Robert v. Deposit Cent. School Dist., 18 A D 2d 947, affd. 13 N Y 2d 709; Baker v. Topping, 15 A D 2d 193, mot. for lv. to app. den. 11 N Y 2d 644; Zeitz v. Cooperstown Baseball Centennial, 31 Misc 2d 142; Adonnino v. Village of Mount Morris, 171 Misc. 383; Blackball v. Albany Baseball & Amusement Co., 157 Misc. 801; hockey: Ingersoll v. Onondaga Hockey Club, 245 App. Div. 137; Hammel v. Madison Sq. Garden Corp., 156 Misc. 311, and even a game of stieckball: Lutzker v. Board of Educ. of City of N. Y., 262 App. Div. 881, affd. 287 N. Y. 822), and the same rationale applies to a football game. The fact that Miss Cadieux was then 17 does not affect the applicability of the above rule to the instant case (Robert v. Deposit Cent. School Dist., supra; Adonnino v. Village of Mount Morris, supra; Lutzker v. Board of Educ. of City of N. Y., supra). We find no merit in the additional contentions advanced by appellants. Order affirmed, without costs.
Gibson, P. J., Taylor, Aulisi and Hamm, JJ., concur.